Citation Nr: 0304275	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  92-53 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

                              
THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right radius with post-traumatic changes of 
the right elbow, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
navicular fracture of the right wrist, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased rating for a fracture of the 
left femur, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
residuals of an avulsion fracture of the left elbow, with 
scar.

5.  Entitlement to an increased rating for a right shoulder 
disorder with traumatic arthritis, currently evaluated as 10 
percent disabling.

6.  Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.
REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran had active duty from May 1962 to April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


REMAND

In reviewing the veteran's claims file, the Board observes 
that in April 2001, the Board issued a REMAND in which it was 
determined that several items of action needed to be taken by 
the RO prior to Board adjudication of the issues on appeal.  
In particular, action item four set forth the following 
instructions:

The RO should take appropriate action to 
obtain a supplemental report from the 
provider who conducted the September 1998 
social and industrial survey.  The claims 
folder should be made available to the 
provider for review.  The provider should 
review the claims folder and indicate 
whether that review would warrant any 
change in the opinion concerning the 
veteran's social adjustment.  The 
provider should further indicate an 
opinion as to how the veteran's 
disabilities affect his industrial 
adjustment.  In this context, the 
provider should further indicate an 
opinion as to how the veteran's service 
connected disabilities standing alone 
affect his industrial adjustment.  If the 
provider can not offer such supplemental 
opinions without further examination of 
the veteran, that examination should be 
arranged.

If the same provider is not available, 
the record should be annotated to 
indicate why.  The RO should then take 
appropriate action to obtain a social and 
industrial survey that complies with the 
directives in the Board's remand of July 
1996, and particularly that it corrects 
the deficiencies identified in this 
remand. 

A thorough review of the veteran's claims file fails to 
reveal any evidence that action in compliance with these 
instructions has been taken by the RO.  The Board observes 
that in August 2001, the RO issued a deferred rating decision 
in which the need to take these actions was acknowledged, 
including the need to contact the provider who performed the 
September 1998 Social and Industrial Survey for a 
supplemental support, the need to annotate the veteran's 
claims file if the same provider were unavailable, the need 
to schedule the veteran for another examination if the 
provider determined that such examination was needed, and the 
requirement that the veteran be provided an additional Social 
and Industrial Survey which complied with the directives of 
the Board's July 1996 remand.  However, it does not appear 
that any associated action was taken following this deferred 
rating decision.  A follow-up deferred rating decision dated 
in October 2002 noted that "a VA examination might be 
required in regards to a Social and Industrial Survey (see 
Remand instruction #4)," but it does not appear that any 
such a survey was ever scheduled.

In this regard, the Board notes that in Stegall v. West, 11 
Vet. App. 268 (1998), the Court of Appeals for Veterans 
Claims (Court) held that a remand was necessary because the 
veteran's medical examination was inadequate, and because of 
the RO's failure to follow the Board's directives in a prior 
remand.  The Court further held that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Id.  The Board 
acknowledges that this appeal has been the subject of several 
prior Board remands, and regrets any further delay in this 
case.  In addition, the Board acknowledges that the RO has 
expended significant effort in ensuring that the other items 
listed in the Board's remand were fully complied with.  
However, in view of the RO's failure to follow all of the 
directives in the Board's April 2001 remand, the Board 
concludes that additional development of the record is 
required prior to appellate disposition.

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the regional office 
(RO) for the following development:

The RO should take appropriate action to 
obtain a supplemental report from the 
provider who conducted the September 1998 
Social and Industrial Survey.  The claims 
folder should be made available to the 
provider for review.  The provider should 
review the claims folder and indicate 
whether that review would warrant any 
change in the opinion concerning the 
veteran's social adjustment.  The 
provider should further indicate an 
opinion as to how the veteran's 
disabilities affect his industrial 
adjustment.  In this context, the 
provider should further indicate an 
opinion as to how the veteran's service 
connected disabilities, standing alone, 
affect his industrial adjustment.  If the 
provider cannot offer such supplemental 
opinions without further examination of 
the veteran, that examination should be 
arranged.

If the same provider is not available, 
the record should be annotated to 
indicate why.  The RO should then take 
appropriate action to obtain a Social and 
Industrial Survey that complies with the 
directives in the Board's remands of July 
1996 and April 2001, and particularly 
that it corrects the deficiencies 
identified in the April 2001 remand. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	RICHARD B. FRANK 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





